 378DECISIONSOF NATIONALLABOR RELATIONS BOARDLandhill.Press, Inc., and-Rotary Business Systems,Inc., its alterego and successorandLocal 51,International Printing and Graphic Communica-tions Union,AFL-CIO. Cases 29-CA-9392 and29-CA-104909 December 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn' 3 January 1985 Administrative Law JudgeThomas T. Trunkes issued the attached decision.RespondentRotaryBusinessSystems, Inc., , theGeneral Counsel, and the Charging Party filed ex-ceptions and supporting briefs. The General Coun-sel and Respondent Rotary also filed reply briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Boardhas consideredthe decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,1 andconclusions2and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, LandhillPress, Inc. and its alter ego Rotary Business Sys-tems, Inc., East Farmingdale, New York, its offi-cers,agents, successors,and assigns,shall take theaction set forth in the Order.Amy B.Kaminshine,Esq.,for the General Counsel.David Lew, Esq. (Bart Lew, & Monat),of New York,New York, for Respondent RotaryBusinessSystems,Inc.Jerome Lovitts,of Syosset, New York, for RespondentLandhill Press, Inc.Joshua Bienstock, Esq. (Quinn & Lilly, P.C.),of GardenCity, New York, for the Charging Party.iThe Respondent,Rotary Business Systems, Inc., has excepted tosome of the judge's credibility findings. The Board's established policy isnot to overrule an administrative law judge's credibility resolutions unlessthe clear preponderance of all the relevant evidence convinces us thatthey are incorrect.StandardDry Wall Products,91NLRB 544(1950),enfd.188 F.2d 362(3d Cir.1951).We have carefully examined the recordand find no basis for reversing the findings.2Because we agree with and adopt the judge's conclusion that RotaryBusiness Systems, Inc. is the alter ego of Landhill Press, Inc., we find itunnecessary to pass on the judge's alternative finding that Rotary is thesuccessor to Landhill.In adopting the judge's conclusion that the Respondents violated Sec.8(a)(5) and(1) of theAct by Rotarydenying the Union's president accessto its premises in March 1983,we note that RespondentRotaryexceptsto this finding based solely on its contention that it is not the alter ego ofor successor to Landhill.DECISIONSTATEMENT OF THE CASETHOMAS T. TRUNKES, Administrative Law Judge. Theabove proceeding was held in New York,, New York, oilMarch 5, April 25, 26, and 27, May 7 and 8, and June 12,1984, predicated on a complaint and notice of hearingissued on February 3, 1982, in Case 29-CA-9392, and asecond complaint and notice of hearing issued on July15, 1983, in Case 29-CA-10490. By Order dated August11, 1983, the two complaints were consolidated for hear-ing.The complaint in Case 29-CA-9392 alleges, interalia,that since 1954 Respondent Landhill Press, Inc.(Landhill) has been a party to successive collective-bar-gaining agreements with Local 51, International PrintingandGraphic Communications Union, AFL-CIO (theCharging Party, Local 51, or the Union) covering a unitof pressman; that in August 1981 Respondent RotaryBusinessSystems,,_ Inc. (Rotary) succeeded to the busi-ness of Landhill as an alter ego and/or successor; that inAugust 1981 Landhill and Rotary (collectively Respond-ents)withdrew recognition from the Union and ceasedmaking contributions to the Union's funds on behalf ofthe pressmen in violation of Section 8(a)(5) and (1) of theAct. A hearing in Case 29-CA-9392 opened on January24, 1983, before Administrative Law Judge HowardEdelman.At thattime,a settlement agreement appearedto have been agreed on between the parties.The complaint in Case 29-CA-10490 alleges, inter alia,that on January 24, 1983, Rotary executed a collective-bargaining agreementwith the Union,covering a unit ofpressmen; that about March 11, 1983, the Union request-ed Rotary to furnish it with names and addresses of theunit employees and to provide, the union representativeentry to Rotary'spressroom;that sinceJanuary 24, 1983,Rotary has failed and refused to honor and abide by theaforesaid collective-bargaining agreement, has failed tomake contribution payments to the Union's - funds onbehalf of the unit employees, has refused to furnish theUnion with the information requested, and has refused toallow the union representatives access to the pressroom,all in violation of Section 8(a)(5) and (1) of the Act. Re-spondents filed answers to the two complaints, denyingthe commission ofanyunfair labor practices.All partieswere presented and participated at thehearing, and were afforded full, opportunity to adduceevidence,examine and cross-examinewitnesses,filebriefs,and argue -orally. Respondent Rotary and theGeneral Counsel filed briefs. Neither the Charging Partynor Landhill filed briefs.The principal issues raised in this proceeding are thefollowing:(1)Whether Rotary is the alter ego of Landhill.(2)Whether Rotary is thesuccessorof Landhill.(3)Whether Rotary and/or Landhill, violated Section8(a)(5) and(1) of the Act by committing any of theunfair labor practices as alleged in the complaints.On the entire record in this case, including my obser-vation of the demeanor of all witnessess, my evaluationof the transcript and exhibits, and due consideration ofall briefs filed by the parties, I make the following282 NLRB No. 58 LANDHILLPRESS379FINDINGS OF FACTI.JURISDICTIONRespondent Landhill, a New York corporation, withoffices and a place of business located in Westbury, NewYork, was at all times material engaged in the wholesaleprinting, sale, and distribution of printed business formsand related products. During the year ending August 12,1981, it purchased paper, ink, and other goods and mate-rials in excess of $50,000 annually directly and indirectlyfrom States located outside the State of New York. Thecomplaints allege, Landhill admits, and I find that it hasbeen at all times material an employer engaged in com-mierce within the meaning of Section 2(2), (6), and (7) ofthe Act.RespondentRotary, a New York corporation with of-fices and a place of business located in East Farmingdale,New York, is, and has been at all times material engagedin the wholesale printing, sale, and distribution of printedbusiness forms and related products. Since commencingoperations about August 12, 1981, Respondent Rotary, inthe course and conduct of its business operations, pur-chased paper, ink, and other goods and materials inexcess of $50,000 annually directly and indirectly fromStates outside the State of New York. The complaintsallege,Rotary admits, and I find that it is now, and hasbeen at all times material, an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.II.THE LABORORGANIZATIONThe complaintsallege,Respondentsadmit, and I findthat the Unionis a labor organizationwithin the meaningof Section2(5) of the Act.M. THE ALLEGED UNFAIR LABOR PRACTICESA. Background"In 1954 Respondent Landhill entered into an agree-ment with the Union in which Landhill agreed tocomply with the terms of the then-existing and futureagreements between the Union and Printers' League Sec-tion of the New York Employing Printers' Association2(the Association). Thereafter, the Union and the Associa-tionexecuted successive collective-bargaining agree-ments which covered a unit of printing pressmen, themost recent agreement effective from March 4, 1983, toMarch 3, 1985. Although it was never a member of theAssociation, Landhill abided by all the terms and condi-tions of the collective-bargaining agreements agreed onbetween the Union and the Association from 1954 untilAugust 1981.1From this point until the subparagraph entitled"Discussion andAnalysis," a concise summary of facts will be presented.A detailed ac-count of the facts, including disputed facts, will be more fully developedunder the subsection entitled "Discussion and Analysis."2The present name of the Association is Printing League Section,Printing Industries of MetropolitanNew York, Inc.B. Operations of LandhillUntilAugust 19813 Landhill was engaged in thewholesale printing business at a facility located in West-bury, Nassau County, New York. A New York corpora-tion, it was family owned and operated. Jerome Lovittswas president; his wife, Phyllis, was vice president; hisdaughter Lori Scharf was secretary; and another daugh-ter Bonnie was treasurer.4 Each of the officers had spe-cific responsibilities and duties. Lovitts was in charge ofthe day-to-day operations of the plant; Phyllis ' was anoutside sales representative; Lori functioned as the officemanager; while Bonnie worked in the production area.As of August 12, excluding the 4 officers, Landhillemployed 15 employees, as follows: i office employee; 1composition-room employee; 5 pressmen, namely, IkeFisher, George Capizzi, John Capizzi, Eugene Loperena,and Carl Moseley; and 8 bindery room employees. Thefive named pressmen were represented by the ChargingParty.In addition to Respondent Landhill, the Lovitts familyowned and controlled two other enterprises, Forms-R-Us(Forms) and Lovitts Enterprises. Forms commenced op-erations in early 1981 as a printing broker. All the print-ing businesssolicited by it was printed by Landhill. Thefour corporate officers of Forms were Lovitts,, Phyllis,Lori, andBonnie,the -same principals of RespondentLandhill. Forms discontinued its operations at the end of1981. Lovitts Enterprises, established in 1967; is an ongo-ing business, operated by Lovitts and Phyllis. Although aprinting broker like Forms, only approximately 50 per-cent of thebusinesssolicited by it was printed by Land-hill,the remainder being performed' by other printingcompanies.C. Landhill Ceases Its Relationship with the UnionInMarch, the Union mailed a standardagreement toLandhill to reconfirm Landhill's recognition of the in-dustrywide contract in effect between the Union and theAssociation. InMay, not having' received the returned'signed agreementfrom Landhill, Union President JuliusSeide visited Landhill and asked Lovitts foran explana-tion. Lovitts replied that he was notsigning thecontract,because Landhillwas goingout of business, and that hewould send a 60-day written notice to the Union as re-quired by the agreement. By letter dated June 2, Land-hillnotified the Union of its planned closure. Shortlythereafter,Seide againvisited Landhill. Lovitts informedSeide that Landhill wasclosing sometimein August, andthat all moneys owed to the Union! would be paid byLandhill up to the date of closure. About August 12,Landhill ceased deducting dues on behalfof its pressmen,discontinued payments to the Union's various funds, andceased recognizing the Union as the bargaining repre-sentative of its pressmen.2 Unless otherwise indicated all dates refer to 1981.4 Lovitts apparently inherited the business from his father who was apartner at the time Landhill recognized the Union in 1954. 380DECISIONSOF NATIONALLABOR RELATIONS BOARDD. Transfer of theBusinessfrom Landhill to RotaryFrom the testimony of various witnesses of both Re-spondent, undisputed by the General Counsel or theCharging Party because of their lack of knowledge ofthe matter involved, the following was adduced at thehearing:Sometime in 1981 Landhill,finding itself in financialdifficulty, sought advice from its attorney,AbrahamBroido, an individual who had represented the Lovittsfamily in legal matters for approximately 50 years.Among the creditors of Landhill was Attorney Broido.In satisfaction for the debt owed him, Broido volun-teered to take over Landhill and assume some of itsdebts.This agreement was never executed in writing.Thereafter, aboutAugust 12, the date that Landhillclosed its operations inWestbury, Lovitts informed theprinting pressmen'that Landhill could no longer operatewith the Union.Broido was taking over the business andall the pressmen were offered employment with him.Broido confirmed the offer of employment for the press-men. All the pressmen,but one,accepted the job offer.The same job offers were extended to other employeesof Landhill, many of whom accepted the offer.E. The Operations of Respondent Rotary,On June 1 Broido filed for incorporation under thename ofAnchorPrintingCorp. On July 1, however, thename of his enterprise was changed to Rotary. OnAugust 19, Rotary executed a lease for premises locatedin East Farmingdale, Suffolk County, New York. Short-ly thereafter,Landhill's equipmentwas moved fromWestbury, Nassau County, to East Farmingdale, SuffolkCounty, a distance of approximately 15 miles.In additionto the employees of Landhill whocontin-ued employment at Rotary, all the principal officers ofLandhill continued to work at Rotary. Production hadbeen suspended to accommodate the move of the plantequipment from Westbury to East Farmingdale. On as-semblying the equipment, Rotary commenced produc-tion.F. Relationship Between the Union and RotaryIn late August, Seide discovered that the Landhill em-ployees were working for Rotary in East Farmingdale.In early September he visited Rotary. Ike Fisher in-formed Seide that he was not allowed in the plant as itwas not a union plant. Fisher escorted him to the officewhere Seide met Lori. He inquired for Lovitts, but wasinformed by Lori that he was out. He then asked tospeak to the owner of. Rotary. When Lori stated that theowner would call, Seide left. Failing to hear fromanyone from Rotary or Landhill, Seide, by letter dated,October 20, requested that Lovittsmeetto discuss the ef-fects on employees of the sale of Landhill. By letter alsodated October 20, he requested that Rotary, as successorto Landhill,meetfor the same purpose. He received noresponseto either of the two letters. Thereupon, he at-tempted to contact Respondents by telephone. Failure tocontact anyone prompted the Union to file the underly-ing charges in Case 29-CA-9392 with the Board. OnJanuary 24, 1983, at the commencement of the hearing,AdministrativeLaw Judge Howard Edelman was in-formed that the parties had reached an out-of-Board set-tlement that was placed on the record. At the same time,the Union and Rotary appeared to have executed a col-lective-bargaining agreement.G. Refusal of Rotary to Abide by the AgreementFollowing the execution of the agreement,as notedabove, Seide unsuccessfully attempted to contact Rotaryby telephone. In March 1983 he paid a visit to Rotaryand met with Broido. He informed Broido that he wasthere to speak to the unit employees and requested thathe be allowed to speak to the day-shift pressmen. Broidorefused this request, but permitted Seide to speak to thepressmenone by one in his office. Seide thereafter spoketo the pressmen,handing each one a copy of the agree-ment and application forms for union membership. Afterbeing denied a request to speak to night-shift employees,later, Seide left applications with Broido who agreed tohave them distributed to the night-shift pressmen. Seidealso asked Broido for information respecting the inden-tity of allpressmenand wages and benefits received bythem.Not hearing further from Rotary, Seide again attempt-ed to contact Broido by telephone without success. Inaddition, Seide did not receive the information requestedof Rotary, nor were the forms that were to be distribut-ed to the night-shift pressmen ever returned to him. InApril 1983 Seide again visited the Rotary plant, but wasrefused permission to speak to any of the supervisors ofRotary or thepressmenin the plant. Subsequently, byletter dated April 8, 1983, the Union's attorney advisedRotary that it was in violation of the agreement signedby it, and requesteda meetingbetween the parties. Noresponse was forthcoming.By letter dated June 3, 1983,the Union's attorney advised Rotary thatitwas delin-quent in payments to the Union's trust funds. No reply tothat letterwas received. Seide attempted to contactRotary severalmore times,but was never able to effectcontact with Rotary. Thereafter, on May 23, 1983, theUnion filed its charge in Case 29-CA-10490.H. Discussion and Analysis1.Positions of the partiesThe General Counsel and the Charging Party assertthat the record establishes that Rotary is no more than adisguised continuance of Landhill and, hence, an alterego of Landhill. As Landhill's alter ego, Rotary is obli-gated to honor the collective-bargaining agreement towhich Landhill has been bound and to remedy all theunfair labor practices. In the alternative, the GeneralCounsel asserts that should it be decided that Rotary isnot the alter ego of Landhill, Rotary is thesuccessor ofLandhill, and, as such, is obligated to recognize and bar-gain with the Union. Rotary not only unlawfully refusedto do this, but further refused to abide by the 1983-1985contract it executed with the Union in January 1983.Thus, as a result of Respondent's conduct, for the past 3years the pressmen employed by Respondents have been LANDHILLPRESS381unlawfully denied their right tobe -represented by, heUnion.Respondents,on the other hand, contend that from thefacts elicited at the hearing there is no basis for findingRotary to be either an alter ego or a successor of Land-hill.Accordingly, neither Landhill nor Rotary has violat-ed the Act inany manner,and the complaints should bedismissed in their entirety.For reason detailed below,I find merit in the GeneralCounsel's position that Rotary is the alter ego of Land-"hill,and further find that until higher, authority deemsotherwise, I find Rotary to be a successor of Landhill.Having drawn this conclusion,Ifind that RespondentsLandhill and Rotary are in violation of Section8(a)(5)and (1) of the Act.2.Credibilityof witnessesBefore a'finding can be made whether any of the al-leged violations occurred as contended by the GeneralCounsel,credibility resolutions regarding the testimonyof variouswitnessespresented at the hearing by both theGeneral Counsel and Respondents must be determined.In addition to considering the demeanor of the witnesses,the Board has stated inNorthridge KnittingMills, 223NLRB 230, 235(1976):It is abundantly clear that the ultimate choice be-tween conflicting testimony also rests on the weightof the evidence, established or admitted facts, inher-ent probabilities, reasonable inferences drawn fromthe record,and, in sum,all of the other variant fac-tors which the trier of facts must consider in resolv-ingcredibility.[NorthridgeKnittingMills,223NLRB 230, 235 (1976).]In cases such as the instant case,when there is no"smoking gun,"the General Counsel must rely on infer-ences to be drawn from various facts. Most of the factualinformation of the instant case was presented throughtestimony of Respondents' witnesses in an effort to evi-dence a lack of a relationship between Landhill andRotary from which one may conclude that Rotary is thealter ego or successor of L.andhill. The principal wit-nesses for Respondents were Broido and Lovitts. Afterobserving these witnesses, both of whom testified ratherextensively, and after reviewing the transcript of the tes-timony, I am unconvinced that either of them relatedfacts as they really occurred. Both concealed facts thatwere relevant and important to the instant case, and cou-pling their testimony with other facts presented at thehearing, I am constrainedto conclude that the testimonyrelated by both of them cannot be credited.a.Abraham BroidoBroido, a practicing attorney for more than 50 years,incredulously testified that in January 1983, when thehearing in Case 29-CA-9392 opened before Judge Edel-man, he signed a document that recognized the Union asthe bargaining agent of Rotary's employees withoutreading the document as he was legally blind and wasunable to, read. Although I have no reason to dispute histestimony that he is legally blind, inasmuch as a letterwas received in evidence from a physician that lent cre-dence to the claim, from other evidence obtained at thehearing, I cannot credit Broido's account. First, from myown observation, and as the General Counsel pointed outseveral times during the hearing,Broido was able to readdocuments placed before him while he was on the wit-ness stand. Secondly, his attorney at the January 1983hearing credibly testified that he read the document toBroido who acknowledged that he understood it and ini-tialed changes and signed the document. This documentwas received into evidence. Lastly, as I indicated at thehearing, I cannot believe that an attorney with 50 years'experience would sign a document and initial changeswithout, having either read it or having it read to him.Accordingly, I find that this attempt by Broido to rejecta document signed by him unworthy of a man in his po-sition. I consider this attempt to deceive the Board as thecornerstone on which I make other credibility findingsunfavorable to Broido.b. Jerome LovittsLovitts did not impress me at all with his testimony.He appeared to be lost in the proceeding, unaware ofwhat was going on. At crucial times, when asked to re-spond to certain questions by the General Counsel, heapparently_ was unable to set forth answers that would behelpful to the resolution of the case. For example, whenasked by the General Counsel if his salary was the sameat Rotary, where he is allegedly employed as a consult-ant, as it was ' at Laridhill and Forms, two entities ofwhich he was the principal, he answered that he couldnot remember. Throughout the hearing, I was left withthe impression that Lovitts, in his desire not to state factsunfavorable to him, did not ^ respond to questions in aforthright manner. Accordingly, I have concluded whenthe testimony of Lovitts conflicted with facts broughtforth by the General Counsel theissues willbe resolvedagainstRespondents.3.Relationship between theUnion and LandhillThe undisputed evidence established that onOctober4, 1954,Landhill entered into a contractual relationshipwith the Union, whereby it agreed to be bound by exist-ing and succeeding agreements executed between theUnion and the Association.InTedHicks &Associates,232 NLRB712, 713-714 (1977),the'Boardheld that bysigning a memorandum agreement, as in the instant case,an employer is boundby the collective-bargaining agree-ment between the union and the association, notwith-standing that the employer failed to sign any agreementssubsequent to the original memorandum agreement.Landhilldoes not deny that it was bound by the asso-ciation contract with theUnion.In fact,in early 1981, itsupplied the Union with official notice that it was .closingits plant,as required by the agreement.At no time hadLandbill everinformed the Union that it was refuting theagreement between the Union and the Association. It isfurther noted thatLandhill abidedby the terms and con-ditions of the association agreement throughout the yearsfrom 1954 to 1981,furnishing, payments to the variousfunds of the Union during that period. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has held that an employer's continuous ad-herence to the terms and conditions of a collective-bar-gaining agreementconstitutesan acceptance of thatagreement,notwithstanding that the employer never exe-cuted a formal adoption of the agreement. SeeMarquisElevator Co.,217 NLRB 461, 465-466 (1975). Further, atno timeprior to August 12, 1981, did Respondents pro-vide the Union with a notice that they did not considerthemselves bound by the agreement. Respondents are es-topped from making a claim to the contrary at this time.SeeAmerican Sign & Neon Co.,176 NLRB 1049, 1051-1052 (1969). On the facts presented in the instant case, Ifind that Landhill was bound to the terms of the collec-tive-bargaining agreementbetween the Union and theAssociation. SeeJohnson Electric Co.,196 NLRB 637,643-644 (1972), enfd. 472 F.2d 161 (6th Cir. 1973).4.The alter ego contentionInAdvance Electric,268 NLRB 1001, 1002 (1984), theBoardheldas follows:In analyzing the foregoing facts, the [administra-tive law] judge set forth the proper standard uti-lized by the Board and the courts to determinewhether two facially independent employers consti-tute alter egos for purposes of the Act, to wit:The legal principles to be appliedin determin-ingwhether two factually separate employees[sic]are in factalter egosare well settled. Al-though each case must turn on its own facts, wegenerally have foundalter egostatuswhere thetwo enterprises have "substantially identical"management,business purpose, operation,equip-ment, customers, and supervision, as well as own-ership.Denzil S. Alkire,259NLRB 1323, 1324 (1982).Accord:NLRB v. Campbell-Harris Electric,719F.2d 292 (8th Cir. 1983). Other factors that must beconsidered in determining whether an alter egostatus is present in a given case include,"whetherthe purpose behind the creation of the alleged alterego was legitimate or whether, instead, its purposewas to evade responsibilities under the Act."(Fugazy Continental Corp.,265 NLRB 1301 (1982).)In the finding that an alter ego status existed betweenAdvance Electric and Beacon Electric, the Board ana-lyzed each of, the factors as listed above. I will do like-wise.a. Substantially identical managementIt is undisputed that Landhill was a family corpora-tion.At Landhill, Lovitts, president of the corporation,was the chief executive officer, in complete control ofthe operation; his wife, Phyllis, vice president, worked asa sales person;his daughter Lori, secretary of the corpo-ration, supervised the office clerical staff; and his daugh-ter Bonnie worked in the production area. On the estab-lishment of Rotary, the wife and two daughters of Lo-vittswere hired by Rotary to perform essentially thesame servicesas they had previously performed at Land-hill.Although Respondents' witnesses unanimously testi-fied that Broido was the sole owner of Rotary and hadcomplete control of the management of Rotary, and thatno one in the Lovitts family had any interest in Rotary, Ireject this testimony. As indicated earlier, I found thatneither Broido nor Lovitts testified in a crediblemanner.Further, Lori, in support of them,did not impress meeither.After careful study of the evidence, I have cometo the conclusion that Rotary has "substantially identicalmanagement" as Landhill. I base my conclusion on thefollowing:1.At no time did Lovitts indicate to Seide that he wasengaged in any business dealing with Broido. He simplystated that Landhill was closing its operations.2.Although Respondents' principal witnesses testifiedthat the transfer and sale from Lovitts to Broido tookplace, they testified that the transaction was made over ahandshake, and that no written evidence of such transferor sale had ever been recorded. Once upon a time, per-haps in Camelot, Shangrila, or Oz, such business transac-tions may have taken place with a handshake. However,in the last quarter of the 20th centuryin modern industri-alAmerica, business normally is not conducted in thismanner.3.Lovitts conceded that although officially Landhillhad been closed in early August he continued to takeorders from customers, informing them that the orderswould be processed by Rotary. Again, in the modernbusiness world, it appears more logical that on closing ofa business, management would inform its customers toseek other suppliers prior to the closing, and clearlymanagement would not accept orders after it has closed.4.The evidence revealed that after Landhill ceasedproduction Lovitts continued to order supplies for Land-hill.5.Respondents contend that Lovitts was listed aspresident of Rotary for the purpose of signing a lease forthe new premises of Rotary in East Farmingdale. Re-spondents explained this away by asserting that the ma-chinery and equipment had been leased from Landhill byRotary and that the landlord of the premises desired thatLovitts sign the lease to secure the equipment as collater-al.Other than this hearsay testimony of Respondents'witnesses, no evidence was adduced at' the hearing thatsuch a requirement was necessary for the lease to besigned. If such had been the case, there would be no ne-cessity for Lovitts to sign the lease as president ofRotary inasmuch as the equipment and machinery wasowned by Landhill.6.The evidence established that Landhill and Rotarywere covered by the same insurance policy number withthe same insurancecompany. Under this policy withLandhill, the president and vice president were insuredfor $25,000 and the secretary and treasurer were insuredfor $75,000. The individuals so covered were Lovitts andhiswife, Phyllis, for $25,000, and Lori and Bonnie for$75,000. The policy further provided that all other em-ployees be insuredat a maximumof $10,000. These num-bers remained the same when the insurance companywas informed of a name and address change from Land- LANDHILL PRESShill to Rotary.Although an official"of the insurancecompany testified that a change in corporate or employ-ee status required a notification in writing to the insur-ance company,no such notification had been accorded itby Landhill. Thus,according to the insurance company'srecords,Lovittswas still president and entitled to$25,000 coverage.7.Lori conceded that in her capacity as office manag-er of Rotary she submitted insurance premiums to the in-surance company identifying herself as secretary. Al-though RespondentRotary insists that she was employedas a secretary of Rotary with no official title, I reject thisargument on the basis that secretaries who submit docu-ments for officials of companies do notinclude theirtitles.Therefore, the usage of the word "secretary" afterher name signifies that Lori was and is an officer ofRotary.8. It,is inconceivable that a new operation,as Rotaryclaims to be, would simply adopt an insurance policy ofa company in which it insistsit has no connection,ratherthan make a application for new insurance coverage, list-ing Broido as the sole ownerto be soinsured.Respond-ents offeredno explanationwhy the Lovitts family,having no managerial interest in Rotary, should continueto be covered by an insurance company with premiumsbeing paidby Rotary.9.Although Lovitts testified that he did not recall hissalary at Rotary, as compared to his salary at Landhill,the records of bothcompaniesrevealed that the officersof Landhill, i.e., the entire Lovitts family, received' thesame salaries at Rotary that they had previously receivedat Landhdl. The records further revealed that employees,such as Fisher and George Capizzi,received pay raisesin 1982. None of the Lovitts family received any salaryincrease,which further tends to convince me that noneof them were mere employees of Rotary but rather indi-viduals who had, a proprietaryinterestin thebusiness. Itshould benoted that the same payroll records of Rotaryestablished that Broido was not listed on the recordsuntil January 1982, approximately 5 months after Rotarycommenced its operations,10.The undisputed record established that Broido hadnever had any experience in the printing industry. Hespent his entire career as an attorney.He has been Lo-vitts family attorney for three generations,over a period50 years, of and obviously has engendered some form oftrust between the Lovitts family and himself.To sum up, from the evidence presented,as listedabove, I am convinced that Broido was used as a "front"for the Lovitts family,, and that the true managers ofRotary are Lovitts and members of his family.b. Business purposeThere can be no dispute but that Landhill and Rotaryhad the same business purpose. Both are engaged in thewholesale printing, sale, and distribution of printed busi-ness forms and related products, operating in the samegeographical area of Long Island, New York, a suburbanarea of New York City.383c.OperationsThe record reveals that there aresome similarities andsomedifferences between the operations of Landhill andRotary.With respect to differences, each enterprise haddifferent insurance companies for liability purposes anddifferent banks, as well as different trucking services.Whereas Landhill had no cleaning service, Rotary does.Most important,they operatedatdifferent locations.Nevertheless,each plant is located in the same geo-graphical area, the New Yorkmetropolitan area,in gen-eral, and Long Island,in particular.The Westbury plantis located,approximately 15 miles from the, East Farming-dale plant.As for similarities, the record reveals that Lovitts,through his brokerage firm, Lovitts Enterprises, ' contin-ued to do business with Rotary after Landhill closed.Lovitts continued to accept order for Landhill, andRotary completedthe unfinished business subsequent tothe closing of Landhill. However, a study of the person-nel of Landhill and Rotaryreveals agreat similarity. Asindicated earlier,the entire office staff,consisting of theLovitts family and Linda Jahn, transferreden masse tothe Rotary payroll. The first new employee, discountingBroido, was hired on October 13 when Jill Weill washired. She remained at Rotary for exactly 1 month. Thenext employee,Gale Schwartz,was hiredin April 1982.The record revealed that the composition departmenthad one employee who also transferred to Rotary fromLandhill.The first new employee in the compositionroom was Stanley Lynch, hired October 22, 1981, andterminated August 30, 1982. The next composition roomemployee was ' not hired, until June 21, 1982, but was ter-minated within 11 days. The evidence reveals that in thebindery department, at the time Landhill closed, therewere eight employee. Three of them left on August 12,1981,while the "other five transferred to Rotary. One ofthe five left Rotary on October 1, 1981. Rotary hiredfour new bindery employees, between August, 19 andSeptember 1. Thus, by September 1, there were fivebindery employees formerly employed at Landhill andfour new bindery employees. The record reveals that onOctober 1, one of the Landhill bindery employees wasterminated, and on October 2, one of the, new Rotarybindery employees was terminated. Two new employeeswere hired in October, and one of them left in Decem-ber. Throughout 1982, 1983, and 1984, many bindery, em-ployees were hired and terminated, as the record indi-cates.It is the pressroom employees that are of paramountconcern in this case.The evidence revealed that inAugust 1981 there were five pressroom employees in-cluded in the appropriate unit represented by the Union.In addition, another employee, Leon Rosenberg, hadbeen terminatedon July 22. Of the five Landhill press-room employees,four employees, including Isaac Fisher,George Capizzi, John Capizzi, and Carl Moseley, trans-ferred to Rotary's payroll. The fifth pressroom employ-ee, according to undisputed testimony of John Capizzi,refused to transfer to Rotary on being informed by bothBroido and Lovitts that Rotary would be a nonunionshop and that the employees would have to leave the 384DECISIONSOF NATIONAL LABOR RELATIONS BOARDUnion. The record further, shows that two new employ-ees were hired by Rotary in August 1981. The next em-ployee to be hired in the pressroom was Nat Simmons,hired on August 16, 1982, 1 year after Rotary com-menced itsoperation.The record further, revealed thaton the transfer to Rotary, Fisher, who had been a work-ing foreman covered by the collective-bargaining agree-mentwith the Union, was promoted to plant superin-tendent with full authority to hire new employees in theplant.The record further disclosed that George Capizzithen replaced Fisher as a working foreman. It is notedthat at some later date George Capizzi was assignedgreater responsibilities to warrant a conclusion that he isa supervisor under Section 2(11) of the Act. However, inAugust 1981, he was not a supervisor under the Act, buta working foreman with all the rights and privileges ofemployees covered by the Act.Although Respondents argue to the contrary, I findthat Rotary hired a vast majority of Landhill's employ-ees in eachof the four listed categories. This includedthe entire office staff, the entire composition staff, five ofeight bindery employees, and all but one pressroom em-ployee.5Even assuming,arguendo, that Fisher is nolonger covered by the collective-bargaining agreement asa result of his promotion at Rotary to plant superintend-ent, therestillremainedthree employees in the press-room formerly employed by Landhill, with two employ-ees hired in August to replace Fisher and Loperena.Respondents argue that both Fisher and George Ca-pizzi became supervisors on the advent of Rotary, andthus should be executed from the unit. Respondentsreason that as two new pressmen were hired the comple-ment of pressmen would be four nonsupervisory press-men inthe unit, which would negate the conclusion thata majority of thepressmenat Rotary were former press-men of Landhill. I reject this argument, having foundGeorge Capizzi was not a supervisor at the time of histransfer to Rotary. Accordingly, I find that a majority ofLandhill's pressroom employees did transfer to Rotary atits inception.d.EquipmentThe parties stipulated that a list of equipment of Land-hill, consisting of several pages and marked as the Gen-eral Counsel Exhibit 8, was transferred over to Rotary.Thereafter, the General Counsel asked Lovitts the fol-lowing:Q. Is General Counsel's Exhibit 8 all the equip-ment you had at Landhill?A. This one?Q.Did ' that contain a list of all the equipmentthat you had at Landhill other than paper products?A. Yes.5 John Capizzi testified that the one employee had been-offered em-ployment, but was not hired when he refused to abandon the Union, asrequested by Lovitts and Broido. There,is nothing in the record to revealwhy the Regional Director did not allege a construction discharge and aviolation of Sec. 8(a)(3) and (1) of the Act with respect to Gene Loper-ena, the individual in question.As there is no allegations, the GeneralCounsel does not urge that a violation be found, and as the issue was notfully litigated,I will make no findings with respect to this matter.Q. So, all yourequipment, then went over toRotary, correct?A. Right.Subsequently,under examinationby Respondents, Lo-vitts stated that most of the machinery and equipment ofLandhill were transferred to Rotary, and the rest, enu-meratingseveral specificitems,were sold or retained byLovittshimself.John Capizzi,a witnessfor the General Counsel, testi-fied without dispute that a truck used at Landhill wasagain usedby Rotary., However, he did concede thatRotary did have a new truck in addition to the olderone, andthere were additionalnew machinesat Rotarythat had not been at Landhill.e.CustomersThe parties offered several stipulations with respect tocustomers as follows.In 1981, Landhill had 131 customers. Of this number,109 were also customers of Rotary. Of the 22 customersof Landhill who did not become customers of Rotary, 3were not in business prior to August 1, 1981; 7 had onlyone order with Landhill; and 2 of those,were transferredtoAnchorBusinessForms, a broker that did businesswith Landhill and with Rotary, such transfer occurringprior to August 1981. Of 131 customers of Landhill, 51of those weresentbills for orders after August 1, aboutAugust 17; and of the 51, 23 were sent bills for orders ofLandhill received after August 24.The record further shows the following dates, Rotarycustomers, and number who had been former Landhillcustomers as follows:DateRotaryFormerlyLandhillCustomersCustomersSeptember 1981..........................7058October.......................................1613November...................................199December....................................86January 1982...............................75February......................................103March..........................................113April............................................121May .............................................30June.............................................203July ..............................................140August.........................................142September...................................92October.......................................100November...................................90December....................................120The parties further stipulated that by December 1982Rotary had 244 customers. The parties further stipulatedthatof the 109 Landhill customers that ultimatelybecame Rotary customers 15 were last Landhill custom-ers sometimeprior to July 1981. LANDHILL PRESSLori testified that she employed"the same system inmaking entries on the customer cards for Rotary as hehad done at LandhiltRespondents contend that in the printing brokeragebusiness clientele often utilize numerous manufacturers offorms at the same time,depending on the cost of eachjob they are brokering.In addition,Respondents assertthat the criteriawithrespect to customers is not a truecriterion in this industry,inasmuch as had Landhillstayed in business and Rotary opened a new business thebrokerswould undoubtedly have been customers ofboth,and many other form printing establishments aswell.Therefore,Respondentssubmitthat the numbersregarding customers are insufficient under the circum-stances.I do not agree with Respondents' contentions. Itmay' be, as Lovitts testified,that one cannot turn overcustomers from one establishment to another.Neverthe-less,, I find it highly significant that a vast majority ofLandhill's customers did rotate to Rotaryafter Landhillclosed.It should be noted that Lovitts, in taking ordersfrom customers,did inform the customers in August1981 that the work would be performedby Rotary, and,in fact,orders takenby Landhill or by Lovitts' otherbrokerage businesses were performed by Rotary afterLandhillclosed.f,SupervisionThe office staff of both Landhill and Rotary is super-vised by Lori. She testified that her official position wasoffice manager and secretary of both corporations. Theevidence adduced at the hearing revealed that at Land-hillLovittswas in charge of the overall supervision,while Ike Fisher was in charge of thepressmen as aworking foreman. However, testimony revealed that atRotary Fisher is the plant superintendent and at somelater date George Capizzi became the pressroom fore-men. Respondents assert that Lovitts has no supervisoryauthority at Rotary, but only retains an office and acts asa consultant, but Broido, with no connection at all withLandhill, is the overall supervisor of Rotary. Accordingto Respondents, Broido has full authority to hire and dis-charge all employees,; although the supervisors, includingGeorge Capizzi, effectively recommend hiring of em-ployees.However, it' is noted earlier that Lovitts signedthe lease for the premises as president for Rotary, andthe insurance company that insures the lives of nonunionemployees lists him as president of Landhill and Rotary.From the evidence presented, I have concluded that thesupervisory staff at Rotary is substantially the same asthe supervisory staff at Landhill. Although Respondentsargue that Broido is the overall supervisor of Rotary, theevidence established that Broido has had no prior experi-ence in the, printing business, and no evidence was ad-duced that he hadanyexperiencein personnelwork. Al-though no direct evidence was presented to refute re-spondents' witnesses that Broido was in overall charge ofRotary, I reject this contention of Respondents, and findthat Lovitts continues to supervise the overall operationsof Rotary, dispite the fact that his alleged, title is, that ofconsultant, and he allegedly has no interest in Rotary.385g.OwnershipThe undisputed evidence reveals that Lovitts owned100 percent of Landhill. Respondentsclaimthat Broidois the sole shareholder and director of Rotary and thatLovitts is not involved in the ownership. I am unable toaccept Respondents' contention for the following rea-sons.1.There is no documentary evidence in the record toprove that Broido is the sole owner of Rotary and thatLovitts or members of his family have no financial inter-est in Rotary. Respondents assert that inasmuch asBroido and Lovitts had been good friends for manyyears the deal that transferred Landhill to Rotary wasconsummatedby a handshake. Nevertheless, the recorddisclosed that on August 3, 1981, Lovitts and Broido ex-ecuted a lease for the rental of equipment from Landhillto Rotary. (R. Exh. 5.) No explanation was proffered byRespondent to explain if Broido and Lovitts were suchgreat friendswho were able to transfer Landhill toRotary by a handshake, why it was necessary that thetransfer of equipment from Landhill to Rotary necessitat-ed a signedlease.In addition, although it was allegedthat Lovitts owed Broido money in excess of $100,000for services rendered as an attorney, there is no docu-mentary evidence of this debt, nor is there any documen-tary evidence relieving Lovitts of the debt to Broido.Further, Lovitts has no record of the amount of moneysowing to Broido. Nobody was able to testify about theamounts of money Lovitts owed Broido prior to histurning over the business of Landhill to Broido.,2.Evidence was adduced that Lovitts signed a lease ofthe premises in East Farmingdale as president of Re-spondent. Broido testified that there were minutes of thecorporate meeting evidencing Lovitts being made presi-dent for 1 day. At the hearing, this judge stated thatunless the minutes were produced, he would draw theconclusion that no such minutes were taken. No minuteswere ever produced by Respondents.3.The insurance data revealed that the same policynumber applied to both Landhill and Rotary, and thatLori, as secretary, notified the insurance company of achange of name and address from 'Landhill in ' Westburyto Rotary in East Farmingdale. However, no notificationwas given to the insurance company of the change of thebeneficiaries of the contract. Thus, the name of Lovittsas president and his wife Phyllis as vice president, aswell as his two children as secretary and treasurer, re-mained on the insurancepolicy that was adopted byRotary. Thus, as an agent of the insurance company tes-tified that, had Jerry Lovitts or any of the Lovitts familydied under insurance coverage the insurance companywas obliged to pay the moneys under which they wereinsured. It is noted that at a later date Broido was listedas' executive president of Rotary. Although the agent ofthe company testified that the company should have dis-covered that two presidents were listed for Rotary, andcould not explain why it was not' discovered; I cannotfault the insurance company for this error. On the otherhand,I canfault Rotary, be it Lovitts or Broido, for notmaking it perfectly, clear, if such was not the situation,that Lovitts and his family members were no longer offi- 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDcers of Rotary, but that Broido was the sole person to beinsured.This, of course,did not occur because, as I find,the Lovitts family was still the owner of thebusiness,whether'it be called Landhill or Rotary.4.The undisputed evidence further revealed that Lo-vitts informed the customers of Landhill at the time hewas taking orders after Landhill allegedly closed thatthey would be using,Rotary, which was the same entityas Landhill.5. It is undisputed further that the company known asForms-R-Us was borrowed from Landhill by Rotaryuntil such time as Rotary received an" identificationnumber.When asked for an explanation of how this oc-curred,Broido testified as follows:Well, when we signed the lease,I applied for theID number,itdidn'tcome in, in time and thechecking company gave us to understand that theycouldn't issue the checks,the payroll checks with-out an ID number.We had an old corporationwhichwas dormant, as far as I was concerned,as we usedtheir number. [Emphasis added.]Broido identified the old corporation that was dormantas Forms-R-Us, one of Lovitts' corporations.Based on the above testimony by Broido,it is obvioustome that Broido considered Forms-R-Us intertwinedwith Rotary and Landhill, and hadno qualms with in-dentifying that corporation as one that "we" had. Ac-cording to the' testimony of Respondents' witnesses, atno time did Rotary have any connection with Forms-R-Us other than borrowing an ID number for a brief time.Broido's testimony, however, can be interpreted as indi-cating that there was a nexus among the three corpora-tions, namely, Landhill, Forms-R-Us, and Rotary. I somake that connection.h. Purpose of activation of rotary pressIn analyzing all the facts of the instant case, I am con-strained to conclude that the purpose of activatingRotary by Lovitts was to avoid any dealings with theUnion.I base this conclusion on the following:1.Landhill claims it was deep in debt,was unable tocarry on it business, and was about to go bankrupt. Nev-ertheless, Broido, without any experience or backgroundin the printing business,"agreed" to start up a new busi-ness.The record indicates that within 3 years, Rotarybuilt up a bankrupt business into an apparently prosper-ous profit-making concern,with many more employeesand customers.,Whether this highly successful turnaboutcould have been accomplished with a union agreement ishighly speculative. However, inasmuch as the Employerwas not obliged to pay fringe benefits into various unionfunds, it was either able to lower itsprices,generatemore profit, or do both.2.At the time that LandhillbecameRotary in August1981, both Broido and Fisher informed the pressroomemployeesthat theywere operating a nonunion shop andasked the employees to resign from the Union. One em-ployee refused to do so and resigned. The other employ-ees signed a document creating a nonunion shop.3.Seide testified,without contradiction, that on hisvisit to Rotary in East Farmingdale, he ,was informed byLori, allegedly only a secretary with a nonofficial statusinRotary, that a union was not needed at Rotary as itwould put them out of business.From the evidence as detailed above, I find that thetrue purpose for which Rotary was formed was, to evadeLandhill's responsibility under the Act to honor its col-lective-bargaining agreementwith the Union. Such a mo-tivation supports an alter ego finding.J.M. Tanaka Con-structionv.NLRB,675 F.2d 1029 (9th Cir. 1982).Although it can be argued that inasmuch,as all the fac-tors utilizedby theBoard and the courts to determinewhether two employers constitute alter egos for the pur-poses of the Act may not be present in the clearest form,the Board has held that all the indicia need not bepresent. SeeBlake Construction Co.,245 NLRB 630, 634(1979), enf. granted in part and denied in part on othergrounds 663F.2d 272 (D.C. Cir.1981).In analyzing allthe factors listed above, on balance, I find and concludethat Rotary is,and was at all time since August 1981, thealter ego ofLandhill and,thus, is and was obligated tobargain with the Union as the representative of the press-room employees and is and was bound by the collective-bargaining agreement entered into between the, Associa-tion and the Union inasmuch as Landhill had agreed asearly as 1954 to the terms and conditions of the agree-ment negotiated between the Union and the Association.By failing to so bargain with the Union and, by with-drawing recognition from it, in addition to repudiatingthe collective-bargaining agreement to which Landhillwas bound,Rotary violated Section 8(a)(5) and,(1) of theAct.5.The successorship issueIt is the contention of the General Counsel that shouldit be found that an alter ego situation does not exist alter-natively it should be found that Rotary is asuccessor ofLandhill, and, as such, is bound to recognize the Unionas the collective-bargaining representative of the press-room employees. Respondents, on the other hand, denythat Rotary, a new enterprise lacking much of the crite-ria that would signify a successors violated the Act by itsrefusal to recognize the Union as the agent of its employ-ees.The Board has offered guidelines for determiningwhether a bargaining obligation attends the sale or trans-fer of a business.These factors are:(1)Whether there has been a substantial continuity ofthe same business operations.(2)Whether the successor uses the same plant as thatof the predecessor.(3)Whether it has the same or substantially the samework force.(4)Whether the same jobs exist under the same work-ing conditions.(5)Whether it employs the same supervisors.(6)Whether it uses the same machinery, equipment,and methods of productions.(7)Whetheritmanufacturesthe same product oroffers the same services. SeeBand Age, Inc.,2,17NLRB LANDHILLPRESS387449, 452-453 (1975);J-PMfg., --194, NLRB '965; 968(1972).All the criteria for finding a successor have been thor-oughly analyzed in the section on' alter ego. The sole cri-terion that I find lacking is item 2, that is, the successor,Rotary, did not utilize the same plant as its predecessor,Landhill.Accordingly, on the possibility that either theBoard or courts are not in agreement with my analysisthatLandhill and Rotary are alter egos, based on myanalysis of the evidence as discussed in the alter ego sec-tion,I am inaccord with the. General Counsel's alternatetheory that at the very least Rotary is a successor toLandhill, and thus is obligated to recognize and bargainwith the Union.6.Rotary's refusal to honor the collective-bargaining agreementexecuted on January 24, 1983,and its refusal to make contributions to the Union'sfunds on behalf of the unit employeesThe evidence established that at the opening of a hear-ing before Judge Edelman on January 24, 1983, it ap-pearedthat the Charging Party andRespondentsenteredinto an out-of-Board settlement whereby Respondentsacknowledged that they were alter egos and Rotary wasa successor of Landhill. At the same time, the parties ex-ecuted an agreement whereby Rotary recognized theUnion as having jurisdiction over "Offset presses and re-lated lithographic work such as camera, stripping andplate making."Subsequently, Rotary refused to abide by the terms ofthe agreement that prompted the Union to file a secondcharge, resulting in the issuance of the complaint in Case29-CA-10490.The General Counsel contends that the agreement wasentered into by Rotary freely and that Rotary's only de-fense that Broido signed the agreement without beingaware of the contents of the document as he was legallyblind has no merit. I have fully discussed this matter ear-lier in this decision and have discredited Respondents'contention.However, Respondents offered a second de-fense, namely, that the unitin the agreement(G.' C. Exh.20) contained a unit that included employees other thanthe pressman represented by the Union.The General Counsel argues that the testimony of Re-spondents' attorney, Licata, and the Union's president,Seide, makesit abundantly clear that the only individualssought by the Union were the pressroom employees, andnot any other fringe employees. The General Counselfurther argues that Respondents did not dispute the testi-mony of Licata or Seide.Again, based on the assumption that the Board orcourts do not agree with my conclusion that an alter egostatus existsbetween Landhfill and Rotary, and havingfound that in the alternative Rotary is a successor toLandhill, a question remains whether' Rotary was boundby the agreement, executed by the parties on January 24,1983. I find merit in Respondents' argument that the unitencompassed in the agreement far exceeds the unit repre-sented by the Union. Despite the General Counsel's ar-gument that both Licata and Seide testified orally thatthey meant the, unit encompasses only pressroom em-ployees, Licata was unable to explain why, despite the^faot'that crossouts and additions were initialed by theparties in the agreement, this was not done with respectto the unit.It is common knowledge in contract law that writtencontracts cannot be altered by oral testimony. Thus, al-though Respondents did not refute the testimony ofLicata and Seide, I cannot accept their testimony thatthe agreement only included pressroom employees, andnot other employees performing related lithographicwork. Therefore, I find that the agreement entered be-tween the parties on January 24, 1983, to be valuelessand that Respondents were under no obligation to abideby the terms and conditions of this agreement. Accord-ingly, I recommend that this portion of the complaint bedismissed.7.Respondents' refusal to furnish the Union withnames and addressesof unit employees, and topermit union representatives access to Respondents'premisesThe undisputed evidence established that in March1983 Union President Seide visited Rotary's premises. Hewas denied permission by Broido to speak to the press-men in the plant, although he was permitted to see themone by one in Broido's office. Seide requested fromBroido names and addresses of each pressman, and infor-mation regarding wagesand benefits received by them.Not having received the information requested, Seideagain attempted to speak to the pressmen in the plant inApril, but was not permitted to do so by Rotary. There-after, his attorney wrote Rotary to inform it that it wasin violation of the agreement and requested Broido tocontact Seide. No response was made. A further letter,dated June 23, 1983, by the Union's attorney advisedBroido that Rotary was in arrears in payment to theUnion's trust funds. Again, Rotary did not respond, norhas it made any contact with the Union to date.Regardlessof whether Rotary is the alter ego of, orsuccessor to, Landhill, I find merit in the General Coun-sel's contention that the Union is entitled to the informa-tion sought by it from Rotary.It is well established under the Act that an employermay be required to furnish its employees' bargaining rep-resentative,on request,with sufficient data' on wagerates, job classifications, and other alliedmatters topermit the representative: (1),To bargain understanding;(2) to police the administration of the current contract;and (3) to prepare for coming negotations.SeeAluminum Ore Co.,39 NLRB 1286 (1942), enfd.131 F.2d 485 (7th Cir. 1942);NLRB v. Item Co., 220F.2d 956 (5th Cir. 1955);General Controls Co.,88 NLRB1341 (1950).Later Board and court decisions have required em-ployers under the Act to-furnish unions with names andaddresses of all employees in the unit that the union rep-resents. SeeStandard Oil Co v. NLRB,399 F.2d 639 (9thCir. 1968).Prudential Insurance Co. v.NLRB,412 F.2d77 (2d Cir. 1969), cert. denied 396 U.S. 928 (1969);United Air Craft Corp. v. NLRB,424 F.2d 1198 (2d Cir.1970.) 388DECISIONSOF NATIONAL LABOR RELATIONS BOARDIt is further well established that an employer isobliged to permit the bargaining representatives of itsemployees reasonable access to its facility, whether bycontract or past practice. SeeCampo Slacks, Inc.,250NLRB 420, 429 (1980), andR. C. Cobb Inc.,231 NLRB99, 104 (1977).Accordingly, I find that Respondents, by their failureto supply the desired information to the Union, and bytheir failure to permit access of union representatives totheir plant, violated Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAW1.Respondents Landhill Press, Inc. and Rotary Busi-ness Systems,Inc. are employers engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.Local 51, International Printing and Graphic Com-municationsUnion,AFL-CIO isa labor organizationwithin the meaning of Section 2(5) of the Act.3.Respondent RotaryBusinessSystems, Inc. is, for thepurpose of this proceeding, the alter ego of RespondentLandhill Press, Inc.4.All pressroom employees, including printing press-men employedby LandhillPress,Inc. and by its alterego RotaryBusinessSystems, Inc., exclusive of all otheremployees, office clerical employees, guards and all su-pervisors as defined in Section 2(11) of the Act consti-tute a unit appropriate for collective bargaining withinthe meaning of Section 9(b) of the Act.5.At all timesmaterialthe Union has been the exclu-sive collective-bargaining representative of the employ-ees in the appropriate unit described above in paragraph4 within the meaning of Section 9(a) of the Act.6. Since about October 4, 1954, and at all times materi-al the Union and the Printing League Section, PrintingIndustries of Metropolitan New York, Inc., have beenparties to successive collective-bargaining agreements,the most recent of which is effective by its terms for theperiod March 4, 1983, to March 4, 1985.7.About October 4, 1954, Respondent Landhill andtheUnion executed an agreement whereby Landhilladopted the existing association agreement and agreed toadhere to the terms of succeeding association agree-ments.8.By failing and refusing to recognize and bargainwith the Union as the exclusive representative of its em-ployees in the appropriate unit, and by failing to adhereto the terms and conditions of the association agreementwith respect to such employees, Respondents have vio-lated Section 8(a)(5) and (1) of the Act.9.By failing and refusing to furnish the Union infor-mation requested by it on March 11, 1983, and thereaf-ter, and by refusing to allow the union representatives toenter its pressroom since March 11, 1983, Respondentshave violated Section 8(a)(5) and (1) of the Act.10. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving foundthatRespondents engaged in unfairlabor practices,I shall recommendthat theycease anddesist therefrom and take affirmative action necessary toeffectuate the policies of the Act.Having found that Respondent Rotary is the alter egoof Respondent Landhill and has continued to operate itsbusiness, but has failed and refused to recognize theUnion as the collective-bargaining representative of itsemployees or to apply the terms of the association agree-ment between the Union and Respondent Landhill, Ishall order Respondent Rotary to recognize the Union asthe representative of its pressroom employees and tohonor and apply the terms of the association agreement,and any subsequent agreement,6 to its employees. In ad-dition, I shall order Respondents to make whole theiremployees by making the contractually established pay-ments to the various trust funds established by the collec-tive-bargaining agreement,7 and by reimbursing employ-ees for any expenses ensuing from Respondents' unlawfulfailure to make such required payments, as provided inKraft Plumbing & Heating,252 NLRB 891 fn. 2 (1980),enfd.mem. 661 F.2d 940 (9th Cir. 1981). See alsoAd-vance Electric,id. at 1005.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, Landhill Press, Inc. and its alter egoRotaryBusinessSystems, Inc., East Farmingdale, NewYork, its officers, agents, successors, and assigns, shall1.Cease and desist from(a)Refusing to recognize and bargain with Local 51,InternationalPrintingandGraphic'CommunicationsUnion, AFL-CIO as the exclusive representative for pur-poses of collective bargaining of the employees in thefollowing appropriate unit:All pressroom employees, including printing press-men employed by Respondents, exclusive of all6The record established that Landhill never termmatd its 1954 agree-ment with the Union,and that the agreement remains in full force andeffect.Accordingly, Respondent Rotary is bound to the terms of any sub-sequent collective-bargaining agreement between the Association and theUnion until such time as Respondent Rotary gives proper and timelywritten notice to terminate their agreement to the Union,and then to theexpiration of that agreement.Advance Electric,268 NLRB 1001, 1005 fn.13 (1984).4 Because the provisions of employee benefit fund agreements are vari-able and complex, the Board does not provide for interest at a fixed rateon fund payments due as part of a "make-whole" remedy.I thereforeleave to further proceedings the question of how much interest Respond-ents must pay into the benefit fund in order to satisfy the Board's "make-whole" remedy. These additionalamountsmay bedetermined,dependingon the circumstances of each case, by reference to provisions in the docu-ments governing the fund at issue and,where there are no governing pro-visions, to evidence of any loss directly attributable to the unlawfulaction that might include a loss of return on investment of the portion offunds,withheld additional adminstrative cost, etc., but not collaterallosses.SeeAdvance Electric,supra at 1005 fn. 14,Merrywea'ther OpticalCo, 240 NLRB 1213, 1216 fn 7 (1979). Other payments to the Union, ifany,shall bear interest as prescribed inFlorida Steel Corp.,231 NLRB651 (1977). See generallyIsis Plumbing Co.,138 NLRB 716, (1962). ,a If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall, as providedin Sec.102.48 of theRules,be adopted by theBoard and all objections to them shall be'deemed waived for all pur-poses. LANDHILL PRESSother employees,office clericalemployees,guards,and all supervisors as defined in Section2(11) of theAct.(b)Refusing to honor and implement the collective-bargaining agreement in effect between Landhill Press,[nc. and the Union.(c)Refusing to furnish the Union with names and ad-dresses of all their employees in the appropriate unit andinformation regarding wages and benefits received bythem.(d) Refusing to allow representatives and agents of theUnion to enter their pressroom pursuant to the terms ofthe collective-bargaining agreement.(e) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of their'rights guaranteed by Section7 of the Act.2.Take thefollowing affirmative action necessary toeffectuate the policiesof the Act.(a)Complywith the terms and conditions of the col-lective-bargaining agreements between the Associationand the Union to which Respondents are bound,retroac-tively toAugust 12,1981,including making the appro-priate trust funds, the employees,and the Union wholein the manner described in the remedy section of this de-cision.(b)On request,recognizeand bargain with the Unionas the exclusive representative of the employees in theappropriate unit described above inparagraph 1(a) con-cerning terms and conditions of employment.(c)Furnish the Union with names and addresses ofemployees in the appropriate unit presently employed byRespondents and information regarding wages and bene-fits received by them.(d) Provide representatives and agents of the Unionentry totheir pressroom pursuant to the terms of the col-lective-bargaining agreement.(e)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports,and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(f)Post at its offices in East Farmingdale,New York,copies of the attached notice marked,"Appendix."gCopies of the notice,on forms providedby theRegionalDirector for Region 29, after being signed by Respond-ents' authorized representative, shall be posted by Re-spondents immediately upon receipt and maintained for60 consecutive days in conspicuous places, including allplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by Respondentsto ensure that the notices are not altered, defaced, orcovered byanyother materials.(g)Notify theRegional Director in writing within 20days from the date of this Order what steps Respondentshave taken to comply.9 If this Order is enforced by a judgment of a UnitedStates court ofappeals, the wordsin thenotice reading"Posted by Order of theNation-al Labor RelationsBoard"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor RelationsBoard."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited StatesGovernment389The National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join,or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage inanyof these protect-ed concerted activities.WE WILL NOT refuse to recognize and bargain withLocal 51, International Printing and Graphic Communi-cations Union, AFL-CIO as the exclusive representativefor purposes of collective bargaining of our employees inthe following appropriate unit:All, pressroom employees,including printing press-man employed by us, exclusive of all other employ-ees, office clerical employees, guards, and all super-visors as defined in Section 2(11) of the NationalLabor Relations Act.WE WILL NOT refuse to honor and implement the col-lective-bargaining agreement in effect between LandhillPress, Inc. and the Union.WE WILL NOT refuse to furnish the Union with namesand addresses of all our employees in the appropriateunit and information regarding wages and benefits re-ceived by them.WE WILL NOTrefuse to allow representatives andagents of the Union to enter our pressroom pursuant tothe terms of the collective-bargaining agreement:WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed to you by Section 7 of the Act.WE WILL acknowledge that we are bound by the exist-ing collective-bargaining agreement in effect betweenLandhillPress,Inc. and the Union, retroactive to August12, 1981.WE WILL honor,implement,and apply this collective-bargaining agreement.WE WILL make whole the Union for any and all bene-fits funds and other payments due and owing pursuant tothis collective-bargaining agreement.WE WILL make whole unit employees for any lossesthey may have suffered by reason of our failure to honorand implementthe collective-bargaining agreement withthe Union, withinterest.WE WILL, on request, recognize and bargain with theUnion as the exclusive representative of our employees 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the appropriate unit concerning terms and conditionsWE WILL provide representatives and agents of theof employment.Union entry to our pressroom pursuant to the terms ofWE WILL furnish the Union with names and addressesour collective-bargaining agreement.of employees in the appropriate unit presently employedLANDRILL PRESS, INC. AND ITS ALTERby us and information regarding wages and benefits re-EGO, ROTARY BUSINESS SYSTEMS, INC.ceived by them.